Citation Nr: 0123489	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had service from March 1965 to March 1972, and 
was separated from service in March 1972 under other than 
honorable conditions.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the character of the 
appellant's discharge from military service was a bar for 
purposes of VA benefits.


REMAND

A preliminary review of the record discloses that the 
appellant had two periods of service between March 1965 and 
March 1972.  The Board observes that in the October 2000 
Administrative Decision it was noted that the appellant had 
multiple periods of being absent without leave (AWOL) during 
this service which totaled 1219 days.  Further, the decision 
assumed that the appellant's initial period of enlistment was 
two years and that one of the AWOL's occurred within that 
period of time.  Nevertheless, the decision did not conclude 
that the appellant's character of service was a bar to 
benefits based on willful and persistent misconduct under 
38 C.F.R. § 3.12(d)(4), but rather that it was a bar to 
benefits due to a period of continuous AWOL in excess of 180 
days under 38 C.F.R. § 3.12(c)(6).  However, the AWOL in 
excess of 180 days appears to have clearly occurred during 
the appellant's second period of service.

The record contains a DD Form 214 for the appellant's service 
between March 1965 to May 1966.  The character of this 
service was reported to have been honorable.  The appellant 
has requested a favorable decision based on this period of 
service.  However, this determination is not binding because 
this discharge appears to have been a conditional discharge 
to permit the appellant to immediately reenlist.  See 
38 C.F.R. § 3.13 (2001).  As such, it is important to 
ascertain when the appellant would have been eligible for a 
complete separation from service based on his initial period 
of obligated service.  The National Personnel Records Center 
(NPRC) has indicated that the appellant had enlisted for a 
period of "X" years.  The Board observes that after the 
October 2000 Administrative Decision in this case the RO 
requested information concerning the length of the 
appellant's initial term of enlistment, but the claims file 
does not appear to contain a response to this request for 
information. 

As such, the Board is of the opinion that further development 
and adjudication is necessary prior to any further appellate 
review.  Accordingly, this case is REMANDED for the following 
action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  The RO must contact the appropriate 
personnel for the purpose of verifying 
the period of the appellant's initial 
obligation of service.

3.  After completion of the above, the RO 
should review the record and determine 
whether the character of the appellant's 
discharge from both periods of service is 
a bar to VA benefits.  In doing so the RO 
should consider whether the appellant's 
multiple AWOL's constitute a bar to VA 
benefits under 38 C.F.R. § 3.12(d)(4) 
based on willful and persistent 
misconduct, in addition to the bar under 
38 C.F.R. § 3.12(c)(6) set forth in the 
October 2000 decision.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




